Citation Nr: 1026972	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  04-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for left shoulder 
supraspinatus tendonitis, previously identified as 
costochondritis; evaluated as 10 percent disabling from November 
30, 2001 to March 19, 2008 and 20 percent from March 20, 2008.

2.  Entitlement to service connection for a cardiovascular 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 6, 1982 to July 1, 
1982 and October 6, 2001 to November 29, 2001.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 Decision Review Officer (DRO) 
decision of the Houston, Texas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for residuals of chronic costochondritis and 
established an initial rating of 10 percent, effective November 
30, 2001.  This rating was increased to 20 percent, effective 
March 20, 2008, in a March 2009 rating decision issued by the 
Appeals Management Center (AMC) in Washington, D.C.

The Veteran also appeals from an October 2005 DRO decision which 
denied his claim for service connection for a cardiovascular 
problem, among other claims.

In May 2006, the Veteran testified before the undersigned at a 
hearing at the RO (Travel Board).  A transcript has been 
associated with the claims file.

The appeal for a higher initial rating for costochondritis was 
remanded by the Board in October 2006, September 2007, August 
2008 and August 2009.  The claim for service connection for a 
cardiovascular condition was remanded by the Board in August 
2009.

The appeal is REMANDED to the RO via the AMC, in Washington, D.C.  
The Veteran will be advised if further action is required on his 
part.




REMAND

Service connection was initially granted for costochondritis (an 
inflammation of a rib or the cartilage connecting a rib).  The 
disability was subsequently listed on rating sheets as 
costochondritis of the left shoulder.  Most recently the 
disability has been described as supraspinatus tendinitis, left 
shoulder (previously costochondritis).  

Once a disability is listed as service connected on a rating 
sheet, service connection remains in effect unless service 
connection is severed.  Baughman v. Derwinski, 1 Vet. App. 563 
(1991).  Disability arising from a single disease entity is to be 
separately rated as are all other disabling conditions.  
38 C.F.R. § 4.25(b) (2009).  With these considerations in mind, 
the Board instructed in its August 209 remand that the Veteran 
should be provided separate ratings for costochondritis and the 
service connected left shoulder disability.  This was not done.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on the 
Secretary a concomitant duty to ensure compliance with those 
terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   Where 
the remand orders of the Board are not complied with, the Board 
itself errs in failing to insure compliance."  Id. at 270-1.  

In the August 2009 remand the Board sought to afford the Veteran 
an examination for the cardiovascular disability claim.  The 
examiner was to determine the nature and etiology of any 
cardiovascular condition that had existed during the appellate 
period.  Such an examination was conducted in October 2009.  This 
VA examiner noted that the Veteran was not taking any heart 
medication and found that there was no cardiac disease present.  
As there was no currently diagnosed cardiac disease, an opinion 
regarding etiology was not provided.  

A new VA examination is therefore required to determine whether 
the Veteran suffers from a current cardiac condition that is 
related to his service, including his use of Vioxx during 
service.

Although an August 2005 VA examiner found that the Veteran did 
not have hypertension; an assessment of well-controlled 
hypertension and a prescription for Lisinopril were noted in an 
October 2006 VA treatment note.  An active Lisinopril 
prescription for "blood pressure/heart" was listed in an 
October 2009 VA treatment note.  The October 2009 VA examiner did 
not address whether hypertension or other cardiac disease had 
been shown during the pendency of this claim.  See McLain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (current disability 
requirement is satisfied when a claimant has a disability at the 
time a claim for VA disability compensation is filed or during 
the pendency of that claim, even if the disability resolves prior 
to adjudication of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a VA 
examination to determine whether any current 
cardiac condition is related to active duty 
service, including his use of Vioxx during 
service.  The claims file including a copy of 
this remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should indicate such review in the 
examination report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current cardiac 
condition, including hypertension, had its 
onset during active duty service or is 
otherwise related to a disease or injury in 
active duty service, including whether any 
such cardiac condition is related to his use 
of Vioxx.  

The examiner is advised that for VA claims 
purposes, the requirement of a current 
disability is satisfied when a claimant has a 
disability during the pendency of the claim, 
even if the disability resolves prior to 
adjudication of the claim.

The examiner should provide a rationale for 
this opinion. 

The examiner is advised that the Veteran is 
competent to report injuries and symptoms, 
and that the Veteran's reports must be 
considered in formulating the requested 
opinion

If the examiner cannot provide an opinion 
without resorting to speculation, the 
examiner must provide a rationale as to why 
this is so, and must indicate what if any 
additional evidence would permit an opinion 
to be made.

2.  The AOJ should review the examination 
report to ensure that it contains all 
information and opinion requested in this 
remand.

3.  The AOJ should provide separate ratings 
for the service connected costochondritis and 
left shoulder disabilities.

4.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





